Citation Nr: 0014288	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a ventral hernia with 
reflux, claimed as a stomach injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from December 1965 
to November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Waco Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In June 1999, a 
hearing was held at the RO before a Decision Review Officer 
at which the appellant, a friend and his representative 
appeared and explained their contentions.  At that hearing, 
an appeal on the additional issue of entitlement to service 
connection for the residuals of a fall in service was 
withdrawn by the appellant.  (See hearing transcript, p. 1; 
see also VA Form 21-4138, dated June 30, 1999.)  At that 
hearing, it was indicated that the appellant would attempt to 
obtain some private medical records dating from 1969 from a 
Dr. McDowell; in August 1999, the appellant's representative 
informed the RO that they had been unsuccessful in obtaining 
the medical records and requested that the claim be decided 
based on the available evidence.  

The Board notes that the RO has recently denied additional 
claims by the appellant seeking service connection for 
hearing loss and a gunshot wound to the left leg.  The 
current evidentiary record does not reflect a timely notice 
of disagreement by the appellant relating to either of these 
issues.  


FINDINGS OF FACT

1.  A ventral hernia with reflux is not shown by competent 
medical evidence to have been present during the appellant's 
active service.  

2.  The appellant has not submitted competent medical 
evidence to establish a nexus between his current ventral 
hernia with reflux and any event in service.  


CONCLUSION OF LAW

The claim seeking service connection for a ventral hernia 
with reflux, claimed as a stomach injury, is not well 
grounded.  38 C.F.R. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  The aforementioned 
factual basis may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

Of course, service connection can be granted for any disease 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (hereinafter 
referred to as the Court) has held repeatedly that, in order 
for a claim seeking to establish service incurrence of a 
disability to be considered plausible, there must be 
competent evidence of a current disability; of incurrence of 
a disease or injury in service; and of a relationship or 
"nexus" between the current disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the present claim, the appellant contends that, in 1966 
while serving in Vietnam, he slipped in some mud and slid 
into a truck, falling on the parking light and bruising his 
stomach.  He further contends that, ever since this episode 
in service, he has experienced pain and intestinal upset at 
the site of the injury.  

On the other hand, the service medical records reflect no 
complaint, treatment, finding or diagnosis indicative of a 
ventral hernia or stomach injury of any kind.  Although the 
appellant claims that he reported the injury at the time of 
his separation from service in November 1967 (see June 1999 
hearing transcript, p. 3), the written Report of Medical 
History (SF 89) signed by the appellant at that time reflects 
no such statement or notation by the appellant.  In fact, he 
specifically denied having frequent indigestion or any 
stomach trouble on that form.  Likewise, his separation 
medical examination in November 1967 failed to disclose the 
presence of a ventral hernia.  Instead, the November 1967 
clinical evaluation of his abdomen and viscera was normal.  

In April 1998, the appellant sought treatment at a VA 
facility for complaints of abdominal pain for the previous 
two years.  He reported that he had experienced such pain 
since falling and hitting his abdomen in Vietnam, but he 
indicated that the pains had become much worse in the 
previous two years.  A ventral hernia with reflux was 
discovered at this time, as well as a small hiatal hernia, 
and the appellant was also believed to have gastro-esophageal 
reflex disease (GERD).  He was treated through July 1998 for 
an infestation by Helicobacter pylori, with no relief 
obtained.  None of the medical professionals who saw or 
treated the appellant at this time expressed the opinion that 
his complaints or problems were, or could be, related in any 
way to the incident in service which he had reported.  

Several lay statements submitted by the appellant in support 
of the present claim in July 1998 attest to personal, current 
observations of a lump on the appellant's abdomen and of his 
complaints of indigestion and abdominal pain.  

In the absence of competent medical evidence establishing the 
presence of a ventral hernia with reflux in service, or 
establishing a nexus between the appellant's current problems 
and an event in service, the claim must be denied as not well 
grounded.  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

